     Case 2:18-cv-02344-JAM-AC Document 74 Filed 03/02/21 Page 1 of 7



1 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     ROBERT K. SHELQUIST
2 REBECCA A. PETERSON (241858)
3 100 Washington Avenue South, Suite 2200
     Minneapolis, MN 55401
4 Telephone: (612) 339-6900
     Facsimile: (612) 339-0981
5 E-mail: rapeterson@locklaw.com
6 Attorneys for Plaintiff
7
     [Additional Counsel on Signature Page]
8
9
                                  UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
     RICHARD DAVID CLASSICK, JR.                Case No. 2:18-cv-02344-JAM-AC
12   Individually and on Behalf of All Others
     Similarly Situated,                        CLASS ACTION
13
                                  Plaintiff,
14
              v.                                SECOND STIPULATION AND
15                                              (PROPOSED) ORDER TO EXTEND
     SCHELL & KAMPETER, INC. d/b/a              DATES
16   DIAMOND PET FOODS, and DIAMOND
     PET FOODS INC.,
17
18                                Defendants.

19
20
21
22
23
24
25
26
27
28
                                                SECOND STIPULATION TO EXTEND DATES
                                                          Court File 2:18-cv-02344-JAM-AC
     Case 2:18-cv-02344-JAM-AC Document 74 Filed 03/02/21 Page 2 of 7



 1          Plaintiff RICHARD DAVID CLASSICK, JR. and Defendant SCHELL & KAMPETER,
 2 INC. d/b/a DIAMOND PET FOODS (also improperly named as Diamond Pet Foods Inc.),
 3 collectively referred to as the “Parties,” by and through their respective counsel, hereby submit
 4 this Stipulation as follows:
 5          Whereas, Defendant filed a Motion to Dismiss on February 15, 2021;
 6          Whereas, Plaintiff’s intends to file its response to the Motion to Dismiss on March 17,
 7 2021;
 8          Whereas, Defendant intends to file its reply to the Motion to Dismiss on April 9, 2021;
 9          Whereas, the hearing date on Defendant’s Motion to Dismiss is currently scheduled for
10 April 20, 2021;
11          Whereas, the parties desire to further extend the class certification and expert deadlines and
12 the discovery cutoff by 60 days to allow for completion of the Motion Dismiss briefing and hearing
13 and an anticipated order.
14          Therefore, the parties would like to further extend the briefing schedule on Plaintiff’s
15 motion for class certification and the related expert disclosures as set forth below:
16
17
18                                     Old Date                          New Date

19    Deadline to file Motion for 04/23/21                               06/22/21
      Class Certification and serve
20    Plaintiff's expert disclosures
21    and reports

22    Fact discovery cut-off           05/21/21                          07/20/21

23    Deadline for Plaintiff to        06/07/21                          08/06/21
      produce experts for
24    deposition
25    Deadline to file opposition to 07/20/21                            09/20/21
26    Motion for Class Certification
      and serve Defendant’s expert
27    disclosures and reports

28                                                  -1-
                                                     SECOND STIPULATION TO EXTEND DATES
                                                               Court File 2:18-cv-02344-JAM-AC
     Case 2:18-cv-02344-JAM-AC Document 74 Filed 03/02/21 Page 3 of 7



1                                  Old Date                       New Date

2    Deadline for Defendants to    08/17/21                       10/18/21
     produce experts for
3    deposition
4    Deadline to file reply        09/07/21                       11/08/21
5    regarding Motion for Class
     Certification
6
     Class Certification Hearing
7
8
     IT IS SO STIPULATED AND AGREED.
9
10
11   Dated: March 2, 2021                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                              Robert K. Shelquist
12                                            Rebecca A. Peterson (241858)
13
14                                            By: s/ Rebecca A. Peterson
                                              Rebecca A. Peterson, #392663
15                                            100 South Washington Ave., Suite 2200
                                              Minneapolis, MN 55401
16                                            Telephone: 612-339-6900
                                              Facsimile: 612-339-0981
17                                            E-mail: rkshelquist@locklaw.com
18                                            rapeterson@locklaw.com

19                                            LITE DEPALMA GREENBERG, LLC
                                              Joseph DePalma
20                                            Steven J. Greenfogel
                                              Susana Cruz-Hodge
21                                            570 Broad Street, Suite 1201
22                                            Newark, NJ 07102
                                              Telephone: (973) 623-3000
23                                            E-mail: jdepalma@litedepalma.com
                                              sgreenfogel@litedepalma.com
24                                            scruzhodge@litedepalma.com
25
26
27
28                                              -2-
                                                 SECOND STIPULATION TO EXTEND DATES
                                                           Court File 2:18-cv-02344-JAM-AC
     Case 2:18-cv-02344-JAM-AC Document 74 Filed 03/02/21 Page 4 of 7


                                      GUSTAFSON GLUEK PLLC
1                                     Daniel E. Gustafson,
2                                     Karla M. Gluek
                                      Raina C. Borrelli
3                                     Canadian Pacific Plaza
                                      120 South 6th Street, Suite 2600
4                                     Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
5                                     Facsimile: (612) 339-6622
6                                     E-mail: dgustafson@gustafsongluek.com
                                      kgluek@gustafsongluek.com
7                                     rborrelli@gustafsongluek.com

8
                                      ROBBINS LLP
9                                     Kevin A. Seely
10                                    600 B Street, Suite 1900
                                      San Diego, CA 92101
11                                    Telephone: (619) 525-3990
                                      Facsimile: (619) 525-3991
12                                    E-mail: kseely@robbinsllp.com
13
                                      CUNEO GILBERT & LADUCA, LLP
14                                    Charles Laduca
                                      Katherine Van Dyck
15                                    4725 Wisconsin Avenue NW, Suite 200
                                      Washington, DC 20016
16                                    Telephone:(202) 789-3960
17                                    Facsimile: (202) 789-1813
                                      E-mail: charles@cuneolaw.com
18                                    kvandyck@cuneolaw.com

19                                    Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28                                      -3-
                                         SECOND STIPULATION TO EXTEND DATES
                                                   Court File 2:18-cv-02344-JAM-AC
     Case 2:18-cv-02344-JAM-AC Document 74 Filed 03/02/21 Page 5 of 7


     Dated: March 2, 2021             SHOOK HARDY & BACON L.L.P.
1                                     AMIR NASSIHI (SBN 235936)
2
                                      By: s/ Amir Nassihi
3                                     AMIR NASSIHI

4                                     One Montgomery, Suite 2600
                                      San Francisco, CA 94104
5                                     Telephone: 415.544.1900
6                                     Facsimile: 415.391.0281
                                      E-mail: anassihi@shb.com
7
                                      SHOOK HARDY & BACON L.L.P.
8                                     STEVEN D. SODEN (admitted pro hac vice)
                                      2555 Grand Boulevard
9                                     Kansas City, MO 64108
10                                    Telephone: 816.474.6550
                                      Facsimile: 816.421.5547
11                                    E-mail: ssoden@shb.com
12                                    Attorneys for Defendant SCHELL &
                                      KAMPETER, INC. d/b/a DIAMOND PET
13
                                      FOODS (also improperly named as Diamond Pet
14                                    Foods Inc.)

15
16
17
18
19
20
21
22
23
24
25
26
27
28                                      -4-
                                         SECOND STIPULATION TO EXTEND DATES
                                                   Court File 2:18-cv-02344-JAM-AC
     Case 2:18-cv-02344-JAM-AC Document 74 Filed 03/02/21 Page 6 of 7


                                    ATTESTATION OF SIGNATURE
1
            Pursuant to Civil L.R. 131(e), the undersigned hereby attests that concurrence in the filing of
2
     this document has been obtained from all signatories hereto
3
4
     Dated: March 2, 2021                          s/ Rebecca A. Peterson
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  -5-
                                                      SECOND STIPULATION TO EXTEND DATES
                                                                Court File 2:18-cv-02344-JAM-AC
     Case 2:18-cv-02344-JAM-AC Document 74 Filed 03/02/21 Page 7 of 7



1                                         PROPOSED ORDER
2             The parties’ above-referenced stipulation is hereby GRANTED.
3             IT IS SO ORDERED.
4
     Dated:
5                                                THE HON. JOHN A. MENDEZ
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                -6-
                                                   SECOND STIPULATION TO EXTEND DATES
                                                             Court File 2:18-cv-02344-JAM-AC
